Exhibit 10.1


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is entered into
effective as of December 31, 2018 (the “Effective Date”), by and between
Masonite International Corporation, a British Columbia corporation (the
“Company”), and Frederick J. Lynch, an individual (the “Executive”).
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company and to amend and restate the terms of the Amended
and Restated Employment Agreement between the parties dated December 31, 2015
(the “Original Agreement”).
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
1.
Employment Agreement.

On the terms and conditions set forth in this Agreement, the Company agrees to
continue to employ the Executive and the Executive agrees to continue to be
employed by the Company for the Term set forth in Section 2 and in the positions
and with the duties set forth in Section 3. Terms used herein with initial
capitalization not otherwise defined are defined in Section 26.
2.
Term.

Subject to earlier termination pursuant to Section 8, the initial term of
employment under this Agreement shall commence on the Effective Date and
continue until December 31, 2021 (the “Term”).
3.
Position and Duties.

During the Term, the Executive shall serve as the President and Chief Executive
Officer of the Company. In such capacity, the Executive shall have the duties,
responsibilities and authorities customarily associated with the position of
President and Chief Executive Officer in a company the size and nature of the
Company. The Executive shall devote the Executive’s reasonable best efforts and
full business time to the performance of the Executive’s duties hereunder and
the advancement of the business and affairs of the Company and shall be subject
to, and shall comply in all material respects with, the policies of the Company
and the Company Affiliates applicable to the Executive; provided, that the
Executive shall be entitled (i) to serve as a member of the board of directors
of a reasonable number of other companies, with the consent of the Company’s
board of directors (the “Board”), (ii) to serve on civic, charitable,
educational, religious, public interest or public service boards, and (iii) to
manage the Executive’s personal and family investments, in each case, to the
extent such activities do not materially interfere with the performance of the
Executive’s duties and responsibilities hereunder.
4.
Place of Performance.



1

--------------------------------------------------------------------------------




During the Term, the Executive shall be based primarily at the Company’s
principal offices in Tampa, Florida.
5.
Compensation and Benefits; Equity Awards.

(a)    Base Salary. During the Term, the Company shall pay to the Executive a
base salary (the “Base Salary”) at the rate of no less than $950,000.00 per
calendar year, less applicable deductions. The Base Salary shall be reviewed for
increase by the Board no less frequently than annually and shall be increased in
the discretion of the Board and any such adjusted Base Salary shall constitute
the “Base Salary” for purposes of this Agreement. The Base Salary shall be paid
in substantially equal installments in accordance with the Company’s regular
payroll procedures.
(b)    Annual Bonus. The Executive shall be paid an annual cash performance
bonus (an “Annual Bonus”) in respect of each calendar year that ends during the
Term, to the extent earned based on performance against objective performance
criteria. The performance criteria for any particular calendar year shall be
determined in good faith by the Board, after consultation with the Company’s
Chief Executive Officer. The Executive’s Annual Bonus for a calendar year shall
equal 115% of The Executive’s annualized year-end Base Salary (the “Target
Bonus”) for that year if target levels of performance for that year are
achieved, with greater or lesser amounts (including zero) paid for performance
above and below target (such greater and lesser amounts to be determined by a
formula established by the Board for that year when it established the targets
and performance criteria for that year). The Executive’s Annual Bonus for a
bonus period shall be determined by the Board after the end of the applicable
bonus period and shall be paid to the Executive when annual bonuses for that
year are paid to other senior executives of the Company generally, but in no
event later than March 15 of the year following the year to which such Annual
Bonus relates. In carrying out its functions under this Section 5(b), the Board
shall at all times act reasonably and in good faith.
(c)    Vacation; Benefits. During the Term, the Executive shall be eligible for
20 vacation days annually, which shall be accrued and used in accordance with
the applicable policies of the Company. During the Term, the Executive shall be
eligible to participate in such medical, dental and life insurance, retirement
and other plans as the Company may have or establish from time to time on terms
and conditions applicable to other senior executives of the Company generally.
The foregoing, however, shall not be construed to require the Company to
establish any such plans or to prevent the modification or termination of such
plans once established.
(d)    Equity Awards. During the Term, the Executive will be eligible to receive
equity awards commensurate with the Executive’s role as an officer of the
Company as determined by the Board or the Compensation Committee from time to
time.
6.
Expenses.

The Company shall reimburse the Executive promptly for all expenses reasonably
incurred by the Executive in the performance of the Executive’s duties in
accordance with policies which


2

--------------------------------------------------------------------------------




may be adopted from time to time by the Company following presentation by the
Executive of an itemized account, including reasonable substantiation, of such
expenses.
7.
Confidentiality, Non-Disclosure, Non-Solicitation and Non-Competition Agreement.

The Company and the Executive acknowledge and agree that during the Executive’s
employment with the Company, the Executive will have access to and may assist in
developing Confidential Information and will occupy a position of trust and
confidence with respect to the affairs and business of the Company and the
Company Affiliates. The Executive agrees that the following obligations are
necessary to preserve the confidential and proprietary nature of Confidential
Information and to protect the Company and the Company Affiliates against
harmful solicitation of employees and customers, harmful competition and other
actions by the Executive that would result in serious adverse consequences for
the Company and the Company Affiliates:
(a)    Non-Disclosure. During and after the Executive’s employment with the
Company, the Executive will not use, disclose, copy or transfer any Confidential
Information other than as authorized in writing by the Company or within the
scope of the Executive’s duties with the Company as determined reasonably and in
good faith by the Executive. Anything herein to the contrary notwithstanding,
the provisions of this Section 7(a) shall not apply (i) when disclosure is
required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order the Executive to disclose or make accessible any
information; provided, that prior to any such disclosure the Executive shall
provide the Company with prompt written notice of the requirements to disclose
and an opportunity to object to such disclosure and the Executive shall
cooperate with the Company in filing such objection; or (ii) as to information
that becomes generally known to the public or within the relevant trade or
industry other than due to the Executive’s violation of this Section 7(a).
Nothing in this Agreement shall prohibit or impede the Executive from
communicating, cooperating or filing a complaint with any federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation, provided that in each case such
communications and disclosures are consistent with applicable law. The Executive
understands and acknowledges that an individual shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made (i) in confidence to a federal, state, or local
government official or to an attorney solely for the purpose of reporting or
investigating a suspected violation of law, or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. The Executive understands and acknowledges further that an individual who
files a lawsuit for retaliation by an employer for reporting a suspected
violation of law may disclose the trade secret to the attorney of the individual
and use the trade secret information in the court proceeding, if the individual
files any document containing the trade secret under seal, and does not disclose
the trade secret, except pursuant to court order. Notwithstanding the foregoing,
under no circumstance will the Executive be authorized to disclose any
information covered by attorney-client privilege or


3

--------------------------------------------------------------------------------




attorney work product of the Company without prior written consent of Company’s
General Counsel or other officer designated by the Company.
(b)    Materials. The Executive will use Confidential Information only for
normal and customary use in the Company’s business, as determined reasonably and
in good faith by the Company. The Executive will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any Company Affiliate at any time upon the request of the Company and
in any event immediately after termination of Executive’s employment. The
Executive agrees to identify and return to the Company any copies of any
Confidential Information after the Executive ceases to be employed by the
Company. Anything to the contrary notwithstanding, nothing in this Section 7
shall prevent the Executive from retaining a home computer (provided all
Confidential Information has been removed), papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to the Executive’s compensation or relating to reimbursement of
expenses, information that may be needed for tax purposes, and copies of the
compensation and benefits plans, programs and agreements relating to his
employment with the Company.
(c)    No Solicitation or Hiring of Employees. During the Non-Compete Period,
the Executive shall not solicit, entice, persuade or induce any individual who
is employed by the Company or the Company Affiliates (or who was so employed
within twelve (12) months prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the Company
or the Company Affiliates, and the Executive shall not hire, directly or
indirectly, for himself or any other person, as an employee, consultant or
otherwise, any such person. Anything to the contrary notwithstanding, the
Company agrees that (i) the Executive’s responding to an unsolicited request
from any former employee of the Company for advice on employment matters; and
(ii) the Executive’s responding to an unsolicited request for an employment
reference regarding any former employee of the Company from such former
employee, or from a third party, by providing a reference setting forth the
Executive’s personal views about such former employee, shall not be deemed a
violation of this Section 7(c); in each case, to the extent the Executive does
not encourage the former employee to become employed by a company or business
that employs the Executive or with which the Executive is otherwise associated
(including, but not limited to, association as a sole proprietor, owner,
employer, partner, principal, investor, joint venturer, shareholder, associate,
employee, member, consultant, contractor, director or otherwise).
(d)    Non-Competition.
(i)    During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing any Customer for the purpose of
providing and/or selling any products that are provided and/or sold by the
Company or any Company Affiliate, or performing any services that are performed
by the Company or any Company Affiliate, (B) interfere with or damage (or
attempt to interfere with or damage) any relationship and/or agreement between
the Company or any Company Affiliate and any Customer or (C) associate
(including, but not limited to, association as a sole proprietor, owner,
employer, partner, principal, investor, joint venture, shareholder, associate,
employee, member, consultant, contractor, director or otherwise) with any


4

--------------------------------------------------------------------------------




Competitive Enterprise; provided, that the Executive may own, as a passive
investor, securities of any such entity that has outstanding publicly traded
securities so long as the Executive’s direct holdings in any such entity shall
not in the aggregate constitute more than one percent (1%) of the voting power
of such entity. The Executive agrees that, before providing services, whether as
an employee or consultant, to any entity during the Non-Compete Period, he will
provide a copy of this Agreement to such entity, and shall cause such entity to
acknowledge to the Company in writing that it has read this Agreement. The
Executive acknowledges that this covenant has a unique, very substantial and
immeasurable value to the Company, that the Executive has sufficient assets and
skills to provide a livelihood for the Executive while such covenant remains in
force and that, as a result of the foregoing, in the event that the Executive
breaches such covenant, monetary damages would be an insufficient remedy for the
Company and equitable enforcement of the covenant would be proper.
(ii)    If the restrictions contained in Section 7(d)(i) shall be determined by
any court of competent jurisdiction to be unenforceable in whole or in part,
Section 7(d)(i) shall be modified to be effective for the maximum period of time
for which it may be enforceable and over the maximum geographical area as to
which it may be enforceable and to the maximum extent in all other respects as
to which it may be enforceable.
(e)    Conflicting Obligations and Rights. The Executive agrees to inform the
Company of any apparent conflicts between the Executive’s work for the Company
and any obligations the Executive may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.
(f)    Enforcement. The Executive acknowledges that in the event of any breach
or threatened breach of this Section 7, the business interests of the Company
and the Company Affiliates will be irreparably injured, the full extent of the
damages to the Company and the Company Affiliates will be impossible to
ascertain, monetary damages will not be an adequate remedy for the Company and
the Company Affiliates, and the Company will be entitled to enforce this
Agreement by a temporary, preliminary and/or permanent injunction or other
equitable relief, without the necessity of posting bond or security, which the
Executive expressly waives. The Executive understands that the Company may, in
its sole discretion, waive any of the requirements expressed in this Agreement,
but that for such a waiver to be effective it must be made in writing and shall
not in any way be deemed a waiver of the Company’s right to enforce any other
requirements or provisions of this Agreement. In addition, the Company shall be
entitled to immediately cease paying any amounts remaining due pursuant to
Section 9 (other than the Accrued Benefits) in the event that the Executive has
committed a breach of this Section 7. The Executive agrees that each of the
Executive’s obligations specified in this Agreement is a separate and
independent covenant and that the unenforceability of any of them shall not
preclude the enforcement of any other covenants in this Agreement.
8.
Termination of Employment.

(a)    Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Term under the following circumstances:


5

--------------------------------------------------------------------------------




(i)    Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;
(ii)    By the Company. The Company may terminate the Executive’s employment:
(A)    Disability. If the Executive shall have been substantially unable to
perform the Executive’s material duties hereunder by reason of illness, physical
or mental disability or other similar incapacity, which inability shall continue
for one hundred eighty (180) consecutive days or two hundred seventy (270) days
in any twenty four (24)-month period (a “Disability”) (provided, that until such
termination, the Executive shall continue to receive the Executive’s
compensation and benefits hereunder, reduced by any benefits payable to him
under any disability insurance policy or plan applicable to him); or
(B)    Cause. For Cause or without Cause;
(iii)    By the Executive. The Executive may terminate the Executive’s
employment for any reason or for no reason.
(b)    Expiration of Term. If the Term of this Agreement expires without the
Company offering to renew this Agreement on the same terms and conditions
contained herein (excluding any such terms or conditions as are then prohibited
by applicable law, rule or regulation) or the Executive fails to accept such
offer of renewal, the employment of the Executive shall terminate upon the
expiration of the Term.
(c)    Termination. Any termination of the Executive’s employment by the Company
or the Executive (other than because of the Executive’s death and other than a
termination upon the expiration of the Term) shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 13
hereof. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon, if any, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. Termination of the Executive’s
employment shall take effect on the Date of Termination. The Executive agrees,
in the event of any dispute under Section 8(a)(ii)(A) as to whether a Disability
exists, and if requested by the Company, to submit to a physical examination by
a licensed physician selected by mutual consent of the Company and the
Executive, the cost of such examination to be paid by the Company. The written
medical opinion of such physician shall be conclusive and binding upon each of
the parties hereto as to whether a Disability exists and the date when such
Disability arose. This Section shall be interpreted and applied so as to comply
with the provisions of the Americans with Disabilities Act and any applicable
state or local laws.
(d)    Effect of Termination. Upon any termination of the Executive’s employment
with the Company, and the Company Affiliates, the Executive shall resign from,
and shall be considered to have simultaneously resigned from, all positions with
the Company and each Company Affiliate.


6

--------------------------------------------------------------------------------




9.
Compensation Upon Termination.

(a)    Death. If the Executive’s employment is terminated during the Term as a
result of the Executive’s death, this Agreement shall terminate without further
notice or any action required by the Company or the Executive’s legal
representatives. Upon the Executive’s death, the Company shall pay or provide to
the Executive’s representative or estate all Accrued Benefits, if any, to which
the Executive is entitled. Except as set forth herein, the Company shall have no
further obligation to the Executive (or the Executive’s legal representatives or
estate) under this Agreement.
(b)    Disability. If the Company terminates the Executive’s employment during
the Term because of the Executive’s Disability pursuant to Section 8(a)(ii)(A),
the Company shall pay to the Executive all Accrued Benefits, if any, to which
the Executive is entitled. Except as set forth herein, the Company shall have no
further obligations to the Executive (or the Executive’s legal representatives)
under this Agreement.
(c)    Termination by the Company for Cause or by the Executive without Good
Reason. If, during the Term, the Company terminates the Executive’s employment
for Cause pursuant to Section 8(a)(ii)(B) or the Executive terminates the
Executive’s employment without Good Reason (including as a result of the
expiration of the Term following the Executive’s failure to accept an offer of
renewal from the Company in accordance with Section 8(b)), the Company shall pay
to the Executive all Accrued Benefits, if any, to which the Executive is
entitled. Except as set forth herein, the Company shall have no further
obligations to the Executive under this Agreement.
(d)    Termination by the Company without Cause or by the Executive with Good
Reason. Subject to Section 9(f) and Section 9(g) and the Executive’s continued
compliance with Section 7, if the Company terminates the Executive’s employment
during the Term other than for Cause or Disability pursuant to Section 8(a) or
if the Executive terminates the Executive’s employment hereunder with Good
Reason, (i) the Company shall pay the Executive (or the Executive’s estate, if
the Executive dies after such termination and execution of the Release (as
defined below) but before receiving such amount) (A) all Accrued Benefits, if
any, to which the Executive is entitled, (B) a lump sum payment of an amount
equal to a pro rata portion (based upon the number of days the Executive was
employed during the calendar year in which the Date of Termination occurs) of
the Annual Bonus that would have been paid to the Executive if he had remained
employed with the Company based on actual performance, such payment to be made
at the time bonus payments are made to other executives of the Company but in
any event by no later than March 15 of the calendar year following the year that
includes the Executive’s Date of Termination and (C) continued payments of the
Executive’s Base Salary in accordance with the Company’s payroll policies in
effect on the Date of Termination for (x) if the Executive has been employed
with the Company for two years or less on the Date of Termination, the twelve
month period commencing on the Executive’s Date of Termination, or (y) if the
Executive has been employed with the Company for more than two years on the Date
of Termination, the twenty-four (24) month period commencing upon the
Executive’s Date of Termination; and (ii) the Executive and the Executive’s
covered dependents shall be entitled to continued participation, on the same
terms and conditions as applicable if the Executive had remained employed for
such period, for twelve (12) months in such medical, dental, and


7

--------------------------------------------------------------------------------




hospitalization insurance coverage in which the Executive and the Executive’s
eligible dependents were participating immediately prior to the Date of
Termination, subject to Section 9(j).
(e)    Termination Upon Expiration of Term.  Subject to Section 9(g), if the
employment of the Executive terminates upon the expiration of the Term as a
result of the Company’s failure to offer to renew this Agreement in accordance
with Section 8(b), (i) the Company shall pay the Executive (or the Executive’s
estate, if the Executive dies after such termination and execution of the
Release but before receiving such amount) (A) all Accrued Benefits, if any, to
which the Executive is entitled, and (B) continued payments of the Executive’s
Base Salary in accordance with the Company’s payroll policies in effect on the
Date of Termination for the twenty four (24) month period commencing upon the
Executive’s Date of Termination; and (ii) the Executive and the Executive’s
covered dependents shall be entitled to continued participation, on the same
terms and conditions if the Executive had remained employed for such period, for
twelve (12) months in such medical, dental, and hospitalization insurance
coverage in which the Executive and his eligible dependents were participating
immediately prior to the Date of Termination, subject to Section 9(j).
(f)    Change in Control. This Section 9(f) shall apply if there is (i) a
termination of the Executive’s employment by the Company other than for Cause or
Disability pursuant to Section 8(a) (but including as a result of the Company’s
failure to offer to renew this Agreement in accordance with Section 8(b)) or by
the Executive for Good Reason in, each case, during the two (2)-year period
after a Change in Control; or (ii) a termination of the Executive’s employment
by the Company other than for Cause or Disability pursuant to Section 8(a) (but
including as a result of the Company’s failure to offer to renew this Agreement
in accordance with Section 8(b)), prior to a Change in Control, if the
termination was at the request of a third party or otherwise arose in
anticipation of a Change in Control. To the extent a termination occurs pursuant
to clause (ii), the Executive shall receive the benefits described in
Section 9(d) or Section 9(e), as applicable, in accordance with the terms
thereof and any additional benefits provided in this Section 9(f) shall be paid
in accordance with the terms hereof; provided, that if a Change in Control
subsequently occurs, to the maximum extent permitted by Code Section 409A, the
unpaid balance of the benefits provided in Section 9(d) or Section 9(e), as
applicable, shall be provided in accordance with this Section 9(f). If any such
termination occurs, the Executive (or the Executive’s estate, if the Executive
dies after such termination and execution of the Release but before receiving
such amount) shall receive the payments and benefits set forth in Section 9(d)
or Section 9(e), as applicable, except that (1) in lieu of the continued payment
of Base Salary under Section 9(d)(i)(C) or Section 9(e)(i)(B), as applicable,
the Executive shall receive in a lump sum promptly after the date of which the
Release becomes irrevocable an amount equal to two (2) multiplied by the sum of
the Executive’s Base Salary and the average amount of the Annual Bonuses, if
any, that were earned by the Executive for the two (2) calendar years
immediately preceding the year of the Date of Termination and (2) the Executive
and the Executive’s covered dependents shall be entitled to continued
participation, on the same terms and conditions if the Executive had remained
employed for such period, for twenty four (24) months in such medical, dental,
and hospitalization insurance coverage in which the Executive and the
Executive’s eligible dependents were participating immediately prior to the Date
of Termination, subject to Section 9(j).


8

--------------------------------------------------------------------------------




(g)    Liquidated Damages. The parties acknowledge and agree that damages that
will result to the Executive for termination by the Company of the Executive’s
employment without Cause or by the Executive for Good Reason or upon the
expiration of the Term as a result of the Company’s failure to offer to renew
this Agreement in accordance with Section 8(b) shall be extremely difficult or
impossible to establish or prove, and agree that the amounts payable to the
Executive under Section 9(d), 9(e) or 9(f) (the “Severance Payments”) shall
constitute liquidated damages for any such termination. The Executive agrees
that, except for such other payments and benefits to which the Executive may be
entitled as expressly provided by the terms of this Agreement or any other
applicable benefit plan or compensation arrangement (including equity-related
awards), such liquidated damages shall be in lieu of all other claims that the
Executive may make by reason of any such termination of the Executive’s
employment. Any and all amounts payable and benefits or additional rights
provided pursuant to this Agreement beyond the Accrued Benefits shall only be
payable if the Executive delivers to the Company and does not revoke a general
release of claims in favor of the Company in substantially the form attached as
Exhibit A hereto (the “Release”). Such release must be executed and delivered
(and no longer subject to revocation, if applicable) within sixty (60) days
following the Executive’s Date of Termination (the “Release Period”). The
Company shall deliver to the Executive the appropriate form of release of claims
for the Executive to execute within five (5) business days of the Date of
Termination.
(h)    Certain Payment Delays. Notwithstanding anything to the foregoing set
forth herein, the first installment of the continued payments of the Executive’s
Base Salary as described in Section 9(d), Section 9(e) or Section 9(f) shall be
paid on the first regularly scheduled payroll date following the date on which
the Release becomes irrevocable and shall include any amounts the Executive
would otherwise have been paid prior to such payment date. Notwithstanding the
foregoing, to the extent required to comply with Code Section 409A, if the
Release Period spans two (2) calendar years, the first installment of such
continued payments of the Executive’s Base Salary shall be paid on the first
regularly scheduled payroll date that occurs in the second calendar year (and
such installment shall include all payments that would otherwise have been paid
prior to such date if this sentence did not apply).
(i)    No Offset. In the event of termination of the Executive’s employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company or the Company Affiliates may have
against him for any reason.
(j)    Post-Termination Continued Health Coverage. Notwithstanding any provision
of the Agreement to the contrary, if at any time the Company cannot continue the
post-termination medical, dental, and hospitalization insurance coverage set
forth in Section 9(d), Section 9(e) or Section 9(f) without adverse tax
consequences to the Executive or the Company or for any other reason, then the
Company shall, in lieu of such continued coverage, pay directly to the Executive
an amount equal to the difference between the full monthly plan premium payment
and the current monthly premium paid as an active employee in substantially
equal


9

--------------------------------------------------------------------------------




monthly installments over such twelve (12) month (or, if pursuant to Section
9(f), twenty-four (24) month) period (or the remaining portion thereof).
10.
280G Cutback.

Notwithstanding any provision of the Agreement to the contrary, if it shall be
determined that any benefit provided to the Executive or payment or distribution
by or for the account of the Company to or for the benefit of the Executive,
whether provided, paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise the Executive would receive from the
Company under the Agreement or otherwise in connection with a Change in Control
(each, a “Payment”) (i) constitutes a “parachute payment” within the meaning of
Section 280G of the Code, and (ii) but for this Section 10, would be subject to
the excise tax imposed by Section 4999 of the Code, then the Executive will be
entitled to receive either (x) the full amount of the Payments or (y) a portion
of the Payments having a value equal to the Safe Harbor Amount, whichever of (x)
and (y), after taking into account applicable federal, state, and local income
taxes and the excise tax imposed by Section 4999 of the Code, results in the
receipt by the Executive on an after-tax basis, of the greatest portion of the
Payments.  Any determination required under this Section 10 shall be made in
writing by the Company’s independent, certified public accounting firm or such
other certified public accounting firm as may be designated by the Company prior
to the Change in Control (the “Accounting Firm”), whose determination shall be
conclusive and binding for all purposes upon the Company and the Executive.  For
purposes of making the calculations required by this Section 10, the Accounting
Firm may make reasonable assumptions and approximations concerning applicable
taxes and may rely on reasonable, good-faith interpretations concerning the
application of Sections 280G and 4999 of the Code.  If there is a reduction
pursuant to this Section 10 of the Payments to be delivered to the Executive,
such payments shall be reduced to the extent necessary to avoid application of
the excise tax in the following order:  (i) any cash severance based on a
multiple of Base Salary or Annual Bonus, (ii) any other cash amounts payable to
the Executive, (iii) benefits valued as parachute payments, and (iv)
acceleration of vesting of any equity awards. The following terms shall have the
following meanings for purposes of Section 10.
(a)    “Base Amount” means “base amount,” within the meaning of Section
280G(b)(3) of the Code.
(b)     “Safe Harbor Amount” means $1.00 less than three (3) times the
Executive’s Base Amount.
11.
Indemnification.

During the Term and thereafter, the Company agrees to indemnify and hold the
Executive and the Executive’s heirs and representatives harmless, to the maximum
extent permitted by applicable law (including the Business Corporations Act
(British Columbia)), against any and all judgments, penalties, fines, amounts
paid in settlement, costs, charges and expenses (including reasonable attorneys’
fees) as a result of any claim or proceeding (whether civil, criminal,
administrative or investigative), or any threatened claim or proceeding (whether
civil, criminal, administrative or investigative), against the Executive that
arises out of or relates to the Executive’s service as an officer or director,
as the case may be, of the Company, or the


10

--------------------------------------------------------------------------------




Executive’s service in any such capacity or similar capacity with any Company
Affiliate or other entity at the request of the Company, both prior to and after
the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive’s behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Company.
During the Term and thereafter, the Company also shall provide the Executive
with coverage under its current directors’ and officers’ liability policy to the
same extent that it provides such coverage to its other executive officers. If
the Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which the Executive may request indemnity under this provision, the Executive
will give the Company prompt written notice thereof; provided, that the failure
to give such notice shall not affect the Executive’s right to indemnification.
The Company shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Company and the Executive in
connection with the defense of a proceeding, the Executive shall so notify the
Company and shall be entitled to separate representation at the Company’s
expense by counsel selected by the Executive (provided that the Company may
reasonably object to the selection of counsel within ten (10) business days
after notification thereof) which counsel shall cooperate, and coordinate the
defense, with the Company’s counsel and minimize the expense of such separate
representation to the extent consistent with the Executive’s separate defense.
This Section 11 shall continue in effect after the termination of the
Executive’s employment or the termination of this Agreement.
12.
Attorney’s Fees.

(a)    General. Except as otherwise set forth in Section 12(b), in the event the
Executive prevails on any material issue in connection with any controversy,
dispute or claim which arises out of or relates to this Agreement, any other
agreement or arrangement between the Executive and the Company or any Company
Affiliate, the Executive’s employment with the Company, or the termination
thereof, then the Company shall reimburse the Executive (and the Executive’s
beneficiaries) for any and all costs and expenses (including without limitation
attorneys’ fees and other charges of counsel) incurred by the Executive (or any
of his beneficiaries) in connection with such controversy, dispute or claim.
(b)    Change in Control. Following a Change in Control, the Company shall
advance the Executive (and the Executive’s beneficiaries) any and all costs and
expenses (including without limitation attorneys’ fees and other charges of
counsel) incurred by the Executive (or any of the Executive’s beneficiaries) in
resolving any controversy, dispute or claim arising out of or relating to this
Agreement, any other agreement or arrangement between the Executive and the
Company or any Company Affiliate, the Executive’s employment with the Company,
or the termination thereof and which arises out of or relates to an event that
occurs within two (2) years following a Change in Control; provided, that the
Executive shall reimburse the Company any advances on a net after-tax basis to
cover expenses incurred by the Executive for claims brought by the Executive
that are judicially determined to be frivolous or advanced in bad faith.


11

--------------------------------------------------------------------------------




13.
Notices.

All notices, demands, requests, or other communications which may be or are
required to be given or made by any party to any other party pursuant to this
Agreement shall be in writing and shall be hand delivered, mailed by first-class
registered or certified mail, return receipt requested, postage prepaid,
delivered by overnight air courier, or transmitted by facsimile transmission
addressed as follows:


(i)    If to the Company:
Masonite International Corporation
201 N. Franklin Street
Suite 300
Tampa, FL 33602
Attention: General Counsel
Facsimile Number: (813) 498-6050




(ii)    If to the Executive, to such address as shall most currently appear on
the records of the Company


Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.


14.
Severability.

The invalidity or unenforceability of any one or more provisions of this
Agreement, including, without limitation, Section 7, shall not affect the
validity or enforceability of the other provisions of this Agreement, which
shall remain in full force and effect.
15.
Survival.

It is the express intention and agreement of the parties hereto that the
provisions of Sections 7, 9, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21, 22, 24 and
25 hereof and this Section 15 shall survive the termination of employment of the
Executive. In addition, all obligations of the Company to make payments
hereunder shall survive any termination of this Agreement on the terms and
conditions set forth herein.
16.
Assignment.

The rights and obligations of the parties to this Agreement shall not be
assignable or delegable, except that (a) in the event of the Executive’s death,
the personal representative or legatees or distributees of the Executive’s
estate, as the case may be, shall have the right to


12

--------------------------------------------------------------------------------




receive any amount owing and unpaid to the Executive hereunder and (b) the
rights and obligations of the Company hereunder shall be assignable and
delegable in connection with any subsequent merger, consolidation, sale of all
or substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
17.
Binding Effect.

Subject to any provisions hereof restricting assignment, this Agreement shall be
binding upon the parties hereto and shall inure to the benefit of the parties
and their respective heirs, devisees, executors, administrators, legal
representatives, successors and assigns.
18.
Amendment; Waiver.

This Agreement shall not be amended, altered or modified except by an instrument
in writing duly executed by the party against whom enforcement is sought.
Neither the waiver by either of the parties hereto of a breach of or a default
under any of the provisions of this Agreement, nor the failure of either of the
parties, on one or more occasions, to enforce any of the provisions of this
Agreement or to exercise any right or privilege hereunder, shall thereafter be
construed as a waiver of any subsequent breach or default of a similar nature,
or as a waiver of any such provisions, rights or privileges hereunder.
19.
Headings.

Section and subsection headings contained in this Agreement are inserted for
convenience of reference only, shall not be deemed to be a part of this
Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.
20.
Governing Law.

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto, shall be governed by and construed in accordance
with the laws of the State of Florida (but not including any choice of law rule
thereof that would cause the laws of another jurisdiction to apply).
21.
Dispute Resolution.

Each of the parties hereto irrevocably and unconditionally (a) WAIVES ALL RIGHT
TO TRIAL BY JURY IN ANY PROCEEDING RELATING TO THIS AGREEMENT OR THE EXECUTIVE’S
EMPLOYMENT BY THE COMPANY OR ANY COMPANY AFFILIATE, or for the recognition and
enforcement of any judgment in respect thereof (a “Proceeding”) whether such
Proceeding is based on contract, tort or otherwise; (b) agrees that service of
process in any such Proceeding may be effected by mailing a copy of such process
by registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party at the address as


13

--------------------------------------------------------------------------------




provided in Section 13; and (c) agrees that nothing in this Agreement shall
affect the right to effect service of process in any other manner permitted by
applicable law.
22.
Entire Agreement; Advice of Counsel; Cooperation.

(a)    This Agreement constitutes the entire agreement between the parties
respecting the employment of the Executive, there being no representations,
warranties or commitments except as set forth herein and supersedes and replaces
all other agreements or understandings related to the subject matter hereof of,
including, without limitation, the Original Agreement. The Executive
acknowledges that, in connection with the Executive’s entry into this Agreement,
the Executive was advised by an attorney of the Executive’s choice on the terms
and conditions of this Agreement, including, without limitation, on the
application of Code Section 409A (as defined below) on the payments and benefits
payable or to be paid to the Executive hereunder.
(b)    During the Term and at any time thereafter, the Executive agrees to
cooperate (i) with the Company and the Company Affiliates in the defense of any
legal matter involving any matter that arose during the Executive's employment
with the Company and (ii) with all government authorities on matters pertaining
to any investigation, litigation or administrative proceeding pertaining to the
Company or any Company Affiliate; provided, that the Company will reimburse the
Executive for any reasonable travel and out of pocket expenses incurred by the
Executive in providing such cooperation.
23.
Counterparts.

This Agreement may be executed in two counterparts, each of which shall be an
original and all of which shall be deemed to constitute one and the same
instrument.
24.
Withholding.

The Company may withhold from any benefit payment under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
governmental regulation or ruling.
25.
Section 409A.

(a)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted to be in compliance therewith. If the Executive notifies the Company
(with specificity as to the reason therefor) that the Executive believes that
any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause the Executive to incur any
additional tax or interest under Code Section 409A and the Company concurs with
such belief or the Company (without any obligation whatsoever to do so)
independently makes such determination, the Company shall, after consulting with
the Executive, reform such provision to attempt to comply with Code Section 409A
through good faith modifications to the minimum extent reasonably appropriate to
conform with Code Section 409A. To the extent that any provision hereof is
modified in order to


14

--------------------------------------------------------------------------------




comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A. For the sake of
clarity, the Company does not hereby agree to indemnify the Executive for
liabilities incurred as a result of Code Section 409A, it being understood,
however, that this clarification shall not be construed as a waiver by the
Executive of any claim for damages for breach of contract that are related to
Code Section 409A.
(b)    To the extent required by Code Section 409A, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” If the Executive
is deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 25(b) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum with interest at the prime rate as published in The Wall
Street Journal on the first business day following the date of the “separation
from service”, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
(c)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.
(d)    For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(e)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred


15

--------------------------------------------------------------------------------




compensation” for purposes of Code Section 409A be subject to offset by any
other amount unless otherwise permitted by Code Section 409A.
26.
Definitions.

“Accrued Benefits” means (i) any unpaid Base Salary through the Date of
Termination; (ii) any earned but unpaid Annual Bonus; (iii) any accrued and
unpaid vacation and/or sick days; (iv) any amounts or benefits owing to the
Executive or to the Executive’s beneficiaries under the then applicable benefit
plans of the Company (excluding any severance plan, program, agreement or
arrangement); and (v) any amounts owing to the Executive for reimbursement of
expenses properly incurred by the Executive prior to the Date of Termination and
which are reimbursable in accordance with Section 6. Amounts payable under (A)
clauses (i), (ii) and (iii) shall be paid promptly after the Date of
Termination, (B) clause (iv) shall be paid in accordance with the terms and
conditions of the applicable plan, program or arrangement and (C) clause (v)
shall be paid in accordance with the terms of the applicable expense policy.
“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation); (ii) the Executive’s continued failure to substantially
perform the Executive’s material duties hereunder after receipt of written
notice from the Company that specifically identifies the manner in which the
Executive has substantially failed to perform the Executive’s material duties
and specifies the manner in which the Executive may substantially perform the
Executive’s material duties in the future; (iii) an act of fraud or gross or
willful material misconduct; (iv) any act of workplace harassment which (x)
exposes the Company to imminent risk of material civil or criminal legal
damages, and (y) materially adversely affects the business or reputation of the
Company with its current or prospective customers, suppliers, lenders and/or
other third parties with whom the Company is attempting to do business, or (v) a
material breach of Section 7. For purposes of this provision, no act or failure
to act, on the part of the Executive, shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Anything herein to the contrary notwithstanding, the Executive shall
not be terminated for “Cause” hereunder unless (A) written notice stating the
basis for the termination is provided to the Executive and (B) as to
clauses (ii), (iii) or (iv) of this paragraph, he is given fifteen (15) days to
cure the neglect or conduct that is the basis of such claim, to the extent
curable.
“Change in Control” means the occurrence of any one or more of the following
events to the extent such event also constitutes a “change in control event”
within the meaning of Section 409A of the Code:
(i)    any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under any employee benefit
plan of the Company, or any company owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of Common Stock of the Company) becoming the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities;


16

--------------------------------------------------------------------------------




(ii)    any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) in one or
a series of related transactions during any twelve (12)-month period, directly
or indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
(iii)    during any one (1)-year period, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (ii), (iv) or (v) of this
definition of “Change in Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the one (1)-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;
(iv)    a merger or consolidation of the Company or a direct or indirect
subsidiary of the Company with any other company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation (or the ultimate parent company
of the Company or such surviving entity); provided, however, that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered by the
exceptions in subparagraphs (ii) and (iii)) acquires more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
shall not constitute a Change in Control; or
(v)    the consummation of a sale or disposition of assets of the Company and/or
its direct and indirect subsidiaries having a value constituting at least forty
percent (40%) of the total gross fair market value of all of the assets of the
Company and its direct and indirect subsidiaries (on a consolidated basis)
immediately prior to such transaction, other than the sale or disposition of all
or substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, more than fifty percent (50%) of the
combined voting power of the outstanding voting securities of the Company at the
time of the sale.
“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.


17

--------------------------------------------------------------------------------




“Competitive Enterprise” means a business enterprise that engages in, or owns or
controls a significant interest in any entity that engages in the, the sale or
manufacture of entryway doors or door components or other products that are
manufactured and sold by the Company and any Company Affiliates during the time
the Executive was employed by the Company or any Company Affiliate, and does
business (the “Company’s Business”) (a) in the United States of America, (b)
Canada or (c) any other country where the Company or any Company Affiliate
operates facilities or sells products, but only if the Executive had
operational, financial reporting, marketing or other responsibility or oversight
for the facility or business in the respective country. Notwithstanding the
foregoing, in the event an business enterprise has one or more lines of business
that do not involve the Company’s Business, the Executive shall be permitted to
associate with such business enterprise if, and only if, the Executive does not
participate in, or have supervisory authority with respect to, any line of
business involving the Company’s Business.
“Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or the Company Affiliates. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Company, information publicly available or
generally known within the industry or trade in which the Company competes and
information or knowledge possessed by the Executive prior to the Executive’s
employment by the Company, shall not be considered Confidential Information.
“Customer” means any person, firm, corporation or other entity whatsoever to
whom the Company or any Company Affiliate provided services or sold any products
to within a twelve (12) month period on, before or after the Executive’s Date of
Termination.
“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), thirty (30) days after Notice of Termination;
provided, that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period;
(iii) if the Executive’s employment is terminated during the Term by the Company
pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination; provided,
that if the Executive is voluntarily terminating the Executive’s employment
without Good Reason, such date shall not be less than fifteen (15) business days
after the Notice of Termination; (iv) if the Executive’s employment is
terminated during the Term other than pursuant to Section 8(a), the date on
which Notice of Termination is given; or (v) if the Executive’s employment is
terminated pursuant to Section 8(b), the last day of the Term.
“Good Reason” means, unless otherwise agreed to in writing by the Executive, (i)
any material diminution or material adverse change in the Executive’s titles,
duties or authorities; (ii) a reduction in the Executive’s Base Salary or Target
Bonus; provided, that the Executive’s Base Salary may be reduced by an aggregate
amount equal to ten percent (10%) of the


18

--------------------------------------------------------------------------------




Executive’s Base Salary in effect on the Effective Date pursuant to
across-the-board reductions to base salary applicable to all senior executives
of the Company and the Company Affiliates; (iii) a material adverse change in
the Executive’s reporting responsibilities; (iv) the assignment of duties
substantially inconsistent with the Executive’s position or status with the
Company as of the date hereof; (v) a relocation of the Executive’s primary place
of employment to a location more than twenty five (25) miles further from the
Executive’s primary residence than the location of such primary place of
employment immediately prior to such relocation; (vi) any other material breach
of Sections 3, 5, 8, 10, 11, 12, 16 or 25 or any other agreement by the Company
or any Company Affiliate; (vii) the failure of the Company to obtain the
assumption in writing of its obligations under this Agreement by any successor
to all or substantially all of the assets of the Company; or (viii) any material
diminution in the aggregate value of employee benefits provided to the Executive
on the Effective Date, provided, that if such reduction occurs other than within
the two (2) year period following a Change in Control, the Executive shall not
have Good Reason under this clause (viii) for across-the-board reductions in
benefits applicable to all senior executives of the Company and the Company
Affiliates. In order to invoke a termination for Good Reason, (A) the Executive
must provide written notice within ninety (90) days of the occurrence of any
event of “Good Reason,” (B) the Company must fail to cure such event within
fifteen (15) days of the giving of such notice and (C) the Executive must
terminate employment within thirty (30) days following the expiration of the
Company’s cure period.
“Non-Compete Period” means the period commencing on the Effective Date and
ending twenty-four (24) months following the termination of the Executive’s
employment with the Company for any reason.








19

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.


MASONITE INTERNATIONAL CORPORATION


By:______________________________
Name: Robert A. Paxton
Title: Senior Vice President, Human Resources




Frederick J. Lynch


_________________________________




















[Remainder of Page Intentionally Left Blank]


20

--------------------------------------------------------------------------------





EXHIBIT A
GENERAL RELEASE
I, Frederick J. Lynch, in consideration of and subject to the performance by
Masonite International Corporation, a British Columbia corporation (together
with its subsidiaries, the “Company”), of its obligations under the Amended and
Restated Employment Agreement, dated as of December 31, 2018 (the “Agreement”),
do hereby release and forever discharge as of the date hereof the Company and
its respective affiliates and all present, former and future directors,
officers, agents, shareholders, trustees, fiduciaries, administrators,
attorneys, insurers, representatives, employees, successors and assigns of the
Company and its respective affiliates and direct or indirect owners
(collectively, the “Released Parties”) to the extent provided below. Terms used
herein but not otherwise defined shall have the meanings given to them in the
Agreement.
1.I understand that any severance payments or benefits paid or granted to me
under Section 9 of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the severance
payments and benefits specified in Section 9 of the Agreement unless I execute
this General Release and do not revoke this General Release within the time
period permitted hereafter or breach this General Release. Such severance
payments and benefits will not be considered compensation for purposes of any
employee benefit plan, program, policy or arrangement maintained or hereafter
established by the Company or its affiliates.
2.    Except as provided in paragraph 4 below and except for the provisions of
the Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross-claims, counter-claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, or my serving in any capacity in respect of, the Company (including, but
not limited to, any allegation, claim or violation, arising under: Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).


21

--------------------------------------------------------------------------------




3.    I represent that I have made no assignment or transfer of any right,
claim, demand, cause of action, or other matter covered by paragraph 2 above.
4.    I agree that this General Release does not waive or release any rights or
claims that I may have under the Age Discrimination in Employment Act of 1967
which arise after the date I execute this General Release. I acknowledge and
agree that my separation from employment with the Company in compliance with the
terms of the Agreement shall not serve as the basis for any claim or action
(including, without limitation, any claim under the Age Discrimination in
Employment Act of 1967).
5.    I agree that I hereby waive all rights to sue or obtain equitable,
remedial or punitive relief from any or all Released Parties of any kind
whatsoever, including, without limitation, reinstatement, back pay, front pay,
and any form of injunctive relief. Notwithstanding the above, I further
acknowledge that I am not waiving and am not being required to waive any right
that cannot be waived under law, including the right to file an administrative
charge or participate in an administrative investigation or proceeding;
provided, however, that I disclaim and waive any right to share or participate
in any monetary award resulting from the prosecution of such charge or
investigation or proceeding. Additionally, I am not waiving (i) any right to the
Accrued Benefits (as defined in the Agreement), (ii) any right to the severance
payments and benefits specified in Section 9 of the Agreement, (iii) any claim
relating to my rights as a shareholder of the Company, (iv) any accrued, vested
benefit under any equity award agreement or employee pension or welfare benefit
plan of the Company, or (v) any claim for indemnity or contribution.
6.    In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 as of the execution of this
General Release.
7.    I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.
8.    I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees,


22

--------------------------------------------------------------------------------




and return all payments received by me pursuant to the Agreement on or after the
termination of my employment.
9.    Unless disclosure is otherwise specifically permitted by law, I agree that
this General Release and the Agreement are confidential and agree not to
disclose any information regarding the terms of this General Release or the
Agreement, except to my immediate family and any tax, legal or other counsel I
have consulted regarding the meaning or effect hereof or as required by law, and
I will instruct each of the foregoing not to disclose the same to anyone to the
greatest extent permitted by law.
10.    Any non-disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances by the Securities and Exchange
Commission (SEC), the National Association of Securities Dealers, Inc. (NASD),
any other self-regulatory organization or governmental entity.
11.    I hereby acknowledge that Sections 7, 9, 10, 11, 12, 13, 14, 15, 16, 17,
18, 20, 21, 22, 24, and 25 of the Agreement shall survive my execution of this
General Release.
12.    I represent that I am not aware of any claim by me other than the claims
that are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.
13.    Notwithstanding anything in this General Release to the contrary, this
General Release shall not relinquish, diminish, or in any way affect any rights
or claims arising out of any breach by the Company or by any Released Party of
the Agreement after the date hereof.
14.    Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(i)
I HAVE READ IT CAREFULLY;

(ii)    I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT
RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN
EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964,
AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF
1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;


23

--------------------------------------------------------------------------------




(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(iv)    I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND
I HAVE DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO
DO SO OF MY OWN VOLITION;
(v)    I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS
RELEASE TO CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE
NOT MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]-DAY PERIOD;
(vi)    I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS
RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;
(vii)    I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH
THE ADVICE OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND
(viii)    I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE
AMENDED, WAIVED, CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED
BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.


NAME:__________________________________
SIGNED:_________________________________
DATE:


24